DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 28 September 2021.
Claims 1, 6, 8, 11, 16, 18 and 20 are amended.
Claims 10 and 19 are cancelled.
Claims 1-9, 11-18 and 20 are allowed.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
Applicant’s arguments, see page 9, filed 28 September 2021, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 29 June 2021 has been withdrawn.
Claim Rejections – 35 U.S.C. §103
Applicant’s arguments, see page11-13, filed 28 September 2021, with respect to the independent claims have been fully rejection of 29 June 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are eligible for the reasons indicated in the Final Rejection Office Action dated 29 June 2021 pages 3-4 and associated applicant remarks dated 12 May 2021 pages 9-10.
Examiner finds that the claims would not be obvious over the cited prior art. What follows is a discussion of the closest prior art of reference.
Simon (US 10,417,706 B1) as the closest prior art of reference discloses integrating a loan application into an online store UI.
Yardley (US 7,953,861 B1) discloses restoring a user’s transaction session state using session identifiers and cookies.
Mukherjee et al. (US 2020/0327529 A1) discloses a system whereby instant credit can be provided to a customer at a POS.
White et al. (US 8,352,370 B1) discloses providing a user instant credit in connection with a transaction.
Rosko et al. (US 2003/0101116 A1) discloses the use of session IDs extracted from cookies in connection with an instant credit application.
Ross, Jr. et al. (US 7,818,399 B1) discloses integrating e-commerce elements of a host website with a third-party provider’s website upon activation of a link.
Kennedy et al. (WO 2005/010731 A2) as the closest foreign reference examiner could find discloses an integrated electronic credit application.
The closest NPL examiner could find is Chan et al. (“Designing a Credit Approval System using Web Services, BPEL, and AJAX” 2009) which discloses coordinated credit approval systems implemented through web services.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691